IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN ELVIN TURNER,                                      No. 66869
                Appellant,
                vs.
                LAW LIBRARY NDOC; H.D.S.P.;
                CANTEEN; AND THE STATE OF
                                                                                   FILED
                NEVADA,                                                            FEB 0 3 2016
                Respondents.
                                                                                 TRACE K. UNOEMAN
                                                                              CLERK OF SUPREME COURT
                                                                              BY
                                     ORDER DISMISSING APPEAL                       DEPUTY CLERK



                            This is a pro se appeal from an order of the district court
                affirming a judgment of the justice court. Eighth Judicial District Court,
                Clark County; Elissa F. Cadish, Judge.
                            Our review of this appeal reveals a jurisdictional defect.
                Specifically, appellant's case arose in the justice court. The district court
                has final appellate jurisdiction over a case arising in the justice court.
                Nev. Const. art. 6, sec. 6; Tripp v. City of Sparks, 92 Nev. 362, 363, 550
P.2d 419, 419 (1976). Accordingly, we conclude that we lack jurisdiction to
                consider this appeal, and we
                            ORDER this appeal DISMISSED.'



                                                                         J.




                                               J.



                      'In light of this disposition, all pending motions are denied as moot.


SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                            - 03Go2L1
                cc:     Hon. Elissa F. Cadish, District Judge
                        John Elvin Turner
                      , Attorney General/Carson City
                        Attorney General/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                       2